Citation Nr: 0204230	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  01-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,745.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953; he died on May [redacted], 1977.  The appellant is his 
remarried widow.

This matter arises from a November 2000 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Cleveland, Ohio, Regional 
Office (RO).  Therein, it was held that recovery of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Of note is that an additional overpayment of $153 was created 
in February 2001.  The appellant's representative alluded to 
this amount in a statement dated in March 2002.  The Board 
interprets this is a request for waiver of recovery of that 
overpayment.  However, that matter is not "inextricably 
intertwined" with the issue now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Nor has it been 
developed or certified for appeal.  See 38 U.S.C.A. § 7105.  
As such, it is referred to the RO for all action deemed 
necessary.


FINDINGS OF FACT

1.  The appellant was notified by VA on a number of occasions 
that it was her responsibility to notify VA of any change in 
her income, and that failure to do so would result in the 
creation of an overpayment in her account.

2.  The appellant began receiving Social Security benefits in 
February 2000.

3.  VA first learned that the appellant was receiving Social 
Security benefits in May 2000.  As a result, the RO 
recomputed the appellant's pension rate retroactively from 
March 1, 2000, and an overpayment of improved death pension 
benefits in the amount of $1,745 ensued.

4.  The appellant's failure to notify VA promptly of her 
receipt of Social Security benefits was the sole cause of the 
creation of the overpayment at issue.

5.  The appellant was at fault in the creation of the 
overpayment at issue.

6.  Recovery of the overpayment at issue would subject the 
appellant to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $1,745 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) 

(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), 
which applies to all pending claims for VA benefits, and 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for benefits under the laws 
administered by VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs, when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the 

obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor, vis-à-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in her relinquishment of a valuable 
right or her incurrence of a legal obligation.  Id.

The indebtedness at issue resulted solely from the 
appellant's failure to promptly notify VA of a change in her 
income.  She began receiving Social Security benefits in 
February 2000.  Notwithstanding her contentions to the 
contrary, the record indicates that she failed to promptly 
notify VA of this change in her income.  It was only as the 
result of an income verification match conducted between the 
Department and the Social Security Administration that the 
change in the appellant's income was discovered.  As a 
result, the appellant was paid additional improved death 
pension benefits at a rate greater than that to which she was 
entitled beginning March 1, 2000.  Accordingly, the Board 
must conclude that the appellant was at fault in the creation 
of the debt; but for her failure to promptly notify VA of her 
receipt of Social Security benefits, the overpayment at issue 
would not have been created.

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive her of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Form 20-5655, 
Financial Status Report, in support.  This indicates that the 
appellant's family's monthly expenses total $1,527.09, while 
her family's net monthly income totals $1,206.  Although she 
lists 

monthly payments on installment contracts and other debts 
totaling $365.63, it is noteworthy that these additional 
expenses, for the most part, were incurred since the 
beginning of calendar year 2000, and that the purpose was, at 
least in part, to purchase clothing.  Parenthetically, the 
appellant did not list the cost of clothing in her average 
monthly expenses.  Nor did she list her and her husband's 
average monthly medical expenses and other living 
incidentals.  In addition, the appellant's only assets are 
valued at $600, and are not liquid in nature.  Under the 
circumstances, the Board must conclude that recoupment of the 
indebtedness at issue would subject the appellant to undue 
economic hardship, given that her monthly expenses exceed her 
monthly income, and because the monthly expenses reported not 
only appear to be reasonable, but appear to be understated.

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's inability to repay the indebtedness overrides 
other equitable considerations.  As such, there is no reason 
to address whether the appellant either relinquished a 
valuable right or incurred any additional legal obligation by 
relying on the VA improved death pension program.  Nor is 
there any reason to address the question of whether she was 
unjustly enriched by receiving VA monetary benefits to which 
she was not entitled.  Finally, there is no reason to address 
the question of whether collection of the indebtedness at 
issue would nullify the objective for which the improved 
death pension program is intended because the appellant is no 
longer a VA beneficiary as a result of her remarriage in July 
2000.

In reaching the foregoing decision, all reasonable doubt has 
been resolved in favor of the appellant.  See 38 U.S.C.A. § 
5107(b).



ORDER

Waiver of recovery of the improved death pension indebtedness 
in the amount of $1,745 is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

